Exhibit 10.2 LEASE AGREEMENT THIS LEASE AGREEMENT (“LEASE”) ENTERED INTO ON THIS _7th_ DAY OF JANUARY, 2006, BY AND BETWEEN INMOBILIARIA LA RUMOROSA, S.A. DE C.V., HEREIN REPRESENTED BY PABLO CHARVEL OROZCO (HEREINAFTER REFERRED TO AS “LESSOR”) AND IVEMSA S.A. DE C.V., HEREIN REPRESENTED BY SERGIO TAGLIAPIETRA NASSRI, (HEREINAFTER REFERRED TO AS “LESSEE”), BINDS THE PARTIES PURSUANT TO THE FOLLOWING RECITALS AND CLAUSES. RECITALS The Lessor, through its legal representative, states: A. That Lessor is a corporation duly organized and existing under the laws of the United Mexican States. B. That Lessor is duly represented herein by Pablo Charvel Orozco, who has full power and authority to execute this Agreement on its behalf, as evidenced by the public instrument attached hereto as Exhibit A.Furthermore, Pablo Charvel Orozco hereby represents that such authority has not been limited nor revoked in any manner whatsoever. C. That as evidenced by public instrument number 3,807, dated January 6, 1997, granted before Mr. Horacio Carvajal Moreno, Notary Public Number 46, for the Judicial District of Tlalnepantla, State of Mexico, Mexico, which was duly recorded at the Public Registry of Property and Commerce of Mexicali, Baja California, Mexico, under record number 17,617, Civil Section, Lessor is the owner in fee simple of Lot Number Ninety-Eight (“Lot 98”) of Colonia Rivera, located in the city of Mexicali, Baja California, Mexico, which has a surface area of five (5) hectares approximately.A legal description of Lot 98 is attached hereto as Exhibit B, which has a total surface area of 45,566.011 square meters.That Lessor has the authorization to develop the Calafia Industrial Park (hereinafter referred to as the “Park”) granted by the Urban Control Department of Municipal Government issued on December 18, 1997. D. Lessor leases to Lessee a portion of an industrial building (the “Building”) located within the Park and commonly known as Av. Eucalipto, #2351, Col. Rivera, Modulo Cy D, C.P. 21259, Mexicali, Baja California, Mexicoas depicted on Exhibit C attached hereto (hereinafter “Leased Premises”). The Lessee, through its representative, states: A. That Lessee is a corporation duly organized and existing in accordance with the laws of the United Mexican States. B. That Lessee is duly represented by Sergio Taglapietra Nassri, who has full power and authority to execute this Agreement on its behalf, as evidenced by the public instrument attached hereto as Exhibit D Furthermore, Sergio Taglapietra Nassri hereby represents that such authority has not been limited nor revoked in any manner whatsoever. C. That Lessee wishes to enter into this Lease in order to lease the Leased Premises from the Lessor under the terms and conditions herein set forth. Having stated the foregoing, the parties agree on the following: ARTICLES: ARTICLE 1.LEASE. 1.1 Subject to the terms and conditions set forth herein, the Lessor hereby agrees to lease to Lessee and Lessee hereby agrees to lease from Lessor the Leased Premises.Lessee shall also have the right to (i) the exclusive use of forty-eight (48) parking spaces located the parking area adjacent to the Building and (ii) the non-exclusive use together with other tenants in the Park of all common areas located in the Park. 1.2 Lessor represents and warrants that the Leased Premises is comprised of 23,238 usable square feet and the improvements located within the Leased Premises have been constructed in accordance with the specifications set forth in Exhibit G attached hereto and the plans and specifications prepared by Lessor dated April 5, 2005.Lessor further represents and warrants that (i) the Building shall contain no structural defects or defective systems; (ii) the Building systems shall be in proper working order and condition and that the Building and the Leased Premises shall be in compliance with all applicable laws, ordinances, rules, regulations and codes; (iii) the use of the Leased Premises by Lessee for the purposes described in Article 3 are permissible under all applicable zoning codes, laws, rules and regulations; (iv) the Building is served by all utilities necessary for Lessee’s intended use of the Leased Premises as described in Article 3 and such utilities are adequate with respect to service and capacity for Lessee’s intended use of the Leased Premises as described in Article 3; and (v) the Building, the Leased Premises, and Lessor’s Work (as hereinafter defined) are free from all defects, patent, latent or otherwise. ARTICLE 2. OWNERSHIP OF THE LEASED PREMISES. 2.1 Lessor represents and warrants that Lessor is the sole owner and has clear and marketable title to the Building and the Leased Premises and the common areas contiguous thereto, and warrants that Lessee, upon Lessee’s payment of rent and compliance with Lessee’s obligations hereunder, Lessee shall have the quiet enjoyment of the Leased Premises.Lessor and Lessee agree that, as provided by the Civil Code of the State of Baja California, this Lease shall survive any foreclosure of any lien or any mortgage on the Leased Premises and that any default in payment of any such lien or mortgage shall in no way prejudice the terms of this Lease, the rights of Lessee hereunder, or any extensions thereof. Any amendments to such mortgages or any new mortgages on the Leased Premises shall contain a provision acknowledging the existence and duration of this Lease and Lessee’s right to extend the term of this Lease pursuant to Article 21 hereof and the options to lease additional space as set forth in Articles 22 and 23 hereof. 2.2 Lessor represents that the rules and regulations, attached hereto as Exhibit E (the “Park Rules”) are legally binding against the Park and, thus, the Leased Premises.Lessor and Lessee acknowledge the existence of the Park Rules and understand the binding nature of the same upon anyone claiming an interest in Lot 98. ARTICLE 3. USE OF THE LEASED PREMISES The purpose for which the Lessee shall use the Leased Premises shall be as follows: general office use and the manufacture, warehousing, and distribution of aircraft related products and services, including, but not limited to, heat treating, forming, cutting, repair, engineering, sales, product demonstration, training of customers and employees, ancillary storage, parking of cars and all other uses incidental and related to a manufacturing, warehouse and office facility, and for no other purposes without the written consent of the Lessor, which consent shall not be unreasonably withheld or delayed.During the Term (as hereinafter defined) of this Lease, the Lessee shall make its best efforts to not do or permit anything to be done on or about the Leased Premises, which shall in any way conflict with all applicable laws, statutes, ordinances, or governmental rules. ARTICLE 4. TERM OF THE LEASE. 4.1 The term of this Lease (the “Term”) shall commence on February 1, 2006 (“Lease Commencement Date”) and shall expire seventy-four (74) months thereafter.The Leased Premises shall be delivered to Lessee on the Lease Commencement Date broom clean and free of personal property of others and Lessor shall have completed Lessor’s Work in accordance with the terms and provisions set forth in Exhibit G, attached hereto and incorporated herein by reference. 4.2 Lessee may terminate this Lease prior to the expiration of the Term, provided however, that Lessee previously fulfills each and all of the following conditions: (i) that Lessee serves and provides Lessor written notice thereof at least six months prior to the proposed date of termination; (ii) that Lessee together with the mentioned notice, delivers and pays to Lessor as consideration for such early termination, an amount equivalent to the sum of all monthly rental payments (based on the then current monthly rent) for the remaining period of the Lease Term discounted at a rate of 7%. 4.3 The parties agree that the Lessee may commence its occupation of the Leased Premises on December 20,2005 (the “Early Occupation Period”) with no obligation to pay rent to Lessor until such time as specified in Section 5.1 below.Lessor shall provide Lessee with temporary office space to accommodate seven (7) employees of Lessee as needed by Lessee during the Early Occupation Period. ARTICLE 5. RENTAL AND TERMS AND CONDITIONS OF PAYMENT. 5.1 Commencing on April 1, 2006 (the “Rent Commencement Date”), Lessee shall pay rent on a monthly basis to Lessor, without any formal demand from Lessor, for the first year of the Lease Term, in an amount equal to the rate of $0.39 per square foot multiplied by the usable square feet of the Leased Premises as set forth in Article 1 (it being the intention of the parties that Lessee shall be entitled to a rental abatement for the months of February and March of 2006).In addition to the rental rate set forth in this Section 5.1, Lessee shall also be responsible for the monthly maintenance fee as set forth in Section 8.3.During the remaining five (5) years of the Term and any renewal terms, Lessee shall pay rent on a monthly basis in an amount calculated in accordance with Section 5.2 below. 5.2 On each anniversary of the Lease Commencement Date during the Term and any Extension Period, to the extent such option shall be exercised, monthly rent shall be increased at the rate of three percent (3%) over the monthly rent for the prior year and shall be as follows: Monthly Rental Payment (Without Maintenance Fee) Year 1 $9,062.82 Year 2 $9,334.70 Year 3 $9,614.74 Year 4 $9,903.18 Year 5 $10,200.28 Year 6 $10,506.29 5.3 Lessee shall pay rent to Lessor at the address specified in Section 24 below in monthly installments, in advance, on or prior to the tenth (10th) day each calendar month, throughout the Term without deduction, offset, prior notice, or demand, in lawful money of the United States. 5.4 The Lessee shall pay the Value Added Tax which may be applicable to the monthly rent payment, and the Lessor shall issue the corresponding invoice simultaneously with such payment, containing all requirements of Fiscal Law, evidencing the payment of rent and the Value Added Tax by Lessor. 5.5 In the event Lessee does not pay rent on or prior to the tenth (10th) day of the month, Lessee shall pay Lessor interest on the unpaid amount at the per annum rate of eighteen percent (18%).Such interest shall continue to accrue until such time payment has been made in full by Lessee. ARTICLE 6.TAXES AND UTILITIES. 6.1 The Lessee shall, as of the Lease Commencement Date and during the Term of this Lease, pay and timely discharge all electrical service charges, natural gas service charges, if any, telephone service charges and water and sewer charges.All license and permit fees and other Federal, State or Municipal charges imposed upon the Leased Premises shall be paid by Lessor during the Lease Term.Notwithstanding anything to the contrary set forth herein, Lessor shall be responsible for the payment of all real estate property taxes assessed against the Leased Premises. 6.2 Lessor, at Lessor’s sole cost and expense, shall install or have installed all water, sewer and electrical and telephone lines for the general supply of water, sewer, electrical and telephone service to the Leased Premises, in accordance with all federal, state and local regulations, and shall cause the installation of the same to be accepted and approved by the Federal, State, or local authorities having jurisdiction over all streets abutting the Leased Premises.Lessee shall contract and pay for all utilities it shall use.Lessor, at Lessor’s sole cost and expense, shall have further installed all lighting fixtures, a power station and air conditioning in the Leased Premises for use by Lessee in accordance with Exhibit G. 6.3 It is agreed and understood by the parties that Lessor will use its best efforts to assist Lessee to contract all utility services necessary for Lessee’s operations in the Leased Premises.Lessee shall contract for such utility services in Lessee’s name, with the understanding that the contracting fees and the fees for the supply of such utilities will be paid by Lessee. ARTICLE 7.
